Citation Nr: 0609439	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  04-41 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for Meniere's syndrome.

2.  Entitlement to an initial compensable evaluation for 
peripheral vestibular weakness.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Esq.


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from September 
1942 to December 1945.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Lincoln, Nebraska, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The issue of entitlement to an initial compensable evaluation 
for peripheral vestibular weakness is addressed in the remand 
portion of the decision below and is remanded to the RO via 
the Appeals Management Center in Washington, DC.


FINDING OF FACT

The medical evidence of record shows Meniere's syndrome is 
related to military service.


CONCLUSION OF LAW

Meniere's syndrome was incurred in military service.  
38 U.S.C.A. § 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  Because the claim 
on appeal is being granted in full, the notification and duty 
to assist provisions of the VCAA are deemed to have been 
fully satisfied.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service entrance and separation examinations reflect 
bilateral normal hearing and whisper test results of 15 in 
each ear.

VA medical records from May and June 1956 show that the 
veteran was hospitalized after presenting with dizzy spells, 
left ear buzzing, gradual loss of hearing, and headaches.  
The veteran reported a history of nausea, dizziness that made 
him stagger, vomiting, left ear tinnitus, and severe 
cephalalgia, with flashes of light.  The diagnosis was 
Meniere's syndrome. 

A March 1992 VA general medical examination was conducted.  
The veteran reported hearing loss, tinnitus, and inservice 
acoustic trauma.  Specifically, the veteran recalled an 
incident where he was exposed to practice firing of 40 MM 
guns, and although he quickly moved to a protected area, 
severe ringing in his ears persisted.  The veteran reported 
that he did not seek medical attention at that time.  The 
diagnosis was bilateral Meniere's syndrome.  A March 1992 VA 
ear examination was conducted.  The veteran reported current 
tinnitus and hearing loss.  The diagnosis was true bilateral 
Meniere's syndrome.  VA outpatient notes from January 2001 to 
April 2002 reflect that the veteran's Meniere's syndrome was 
stable and controlled.  

In a July 2003 private medical record, received by VA in July 
2004, the examiner noted a history of Meniere's disease.

A May 2004 letter from a private audiologist, received by VA 
in August 2004, indicated that pure tone and speech 
audiometry testing revealed a mild to moderate high frequency 
sensorineural hearing loss of the right ear and severe 
sensorineural hearing loss of the left ear.  The veteran 
reported that he was exposed to small arms fire aboard his 
naval ship.  The audiologist opined that hearing loss and 
tinnitus were more likely than not related to service.  

In July 2004, VA ear disease and audiology examinations were 
conducted.  The veteran reported that he worked in the 
laundry on a naval ship located beneath a 40 millimeter 
battery of guns, and once when the guns were fired, he 
experienced bleeding in his ears for 1 to 2 days, left ear 
hearing loss, and tinnitus.  He did not report to the medical 
office and had hearing loss at discharge.  Post-service, he 
worked as a rancher and farmer, his hearing loss worsened, 
and he experienced 2 to 3 day vertigo spells that first 
occurred in 1956.  The veteran noted he had no vertigo after 
starting medication.  Puretone and speech audiometry testing 
revealed right ear mild hearing loss from 250 to 1000 Hertz, 
moderate to profound sensorineural hearing loss from 1500 to 
8000 Hertz, left ear severe to profound hearing loss, and 
speech recognition ability of 90 percent in the right ear and 
22 percent in the left ear.  The audiology examiner found 
that it was "at least as likely as not" that the veteran's 
hearing loss and tinnitus were related to acoustic trauma 
inservice.  The ear disease examiner postponed an opinion 
regarding Meniere's syndrome for results of specialized 
testing, but stated that the veteran's hearing loss was not 
consistent with Meniere's syndrome because there is usually a 
greater loss in the lower/speech frequencies.  

In August 2004, a private vestibular/balance evaluation was 
conducted.  The veteran reported dizziness, vertigo, 
lightheadedness, off-balance sensations, nausea, and 
vomiting.  The episodes lasted approximately one day.  The 
veteran reported that he had been diagnosed with Meniere's 
disease, and that he had hearing loss and 


tinnitus.  Electronystagmography (ENG) testing revealed a 73 
percent left unilateral caloric weakness, which "would be 
consistent with left peripheral vestibular system 
dysfunction," and a 0 percent directional preponderance with 
normal fixation suppression.  Mild left-beating nystagmus (4 
degrees per second) was recorded behind closed eyes in 
sitting, supine, head-left, left-lateral, and right-lateral 
static head positions.  Mild right-beating nystagmus (4 
degrees per second) was recorded in the head-right position.  
No gaze nystagmus was present and the Disc-Hallpike test was 
negative for benign paroxysmal positing vertigo (BPPV).  
Optokinetic and visual pursuit were normal, ocular saccade 
velocity and accuracy were within normal limits, and saccade 
latencies were mildly prolonged, which could be secondary to 
the veteran's age or attempts to maintain accuracy.  The 
examiner found that scores on posturography were normal for 
sensory conditions 1, 2, 3 and 5, but were abnormal for 
conditions 4 and 6.  The composite equilibrium score of 53 
was below normal when compared to normal adults in the 70 to 
79 age range.  Long motor arc latencies, weight and strength, 
symmetry, and adaption were all normal.  

Based on the August 2004 private examination and an August 
2004 VA magnetic resonance imaging test (MRI), an August 2004 
addendum was made to the July 2004 VA ear disease 
examination.  The examiner noted that the MRI found normal 
internal auditory canals and temporal bones, with no evidence 
of a tumor.  The examiner stated that although the August 
2004 private examination provided no evidence of Meniere's 
syndrome, it was "difficult to say whether or not the 
[veteran] has Meniere's syndrome."  The examiner noted that 
the veteran had a left peripheral vestibular weakness "which 
my or may not be due to Meniere's."  The examiner opined 
that 

[i]t may be end-stage Meniere's where his 
hearing has deteriorated to a point to 
where both high frequency and low 
frequency hearing loss has occurred 
secondary to the length of time at which 
he has had Meniere's.  The [veteran] does 
have peripheral vestibular weakness, 


which may or may not be due to Meniere's.  
In light of the [veteran's] history with 
several episodes of trauma during his 
military experience, it is possible that 
it might be related to his military 
experience, though there is some 
difficulty with the temporal relationship 
of when he first reports his first 
episode of vertigo.  Thus, I am going to 
conclude that it is as likely as not that 
his peripheral vestibular weakness and 
vertigo is due to his time spent in 
military.

In a November 2004 letter, a private physician opined that 
upon a review of all the information that the veteran 
provided, the veteran had peripheral vestibular weakness 
secondary to noise trauma, and Meniere's syndrome, which 
included tinnitus, imbalance, and spinning.  The veteran 
reported these symptoms were present upon service discharge, 
and that he had been treated for the symptoms since 1956.  
The physician opined that the veteran had "a good case for 
vestibular weakness, as well as his Meniere's disease, both 
starting while he was in service to our country and also as a 
result to environmental exposure as far as acoustic trauma is 
concerned while he served."

Here, Meniere's syndrome was diagnosed multiple times from 
1956.  A November 2004 private physician opined that it was 
likely that Meniere's syndrome was related to inservice 
acoustic trauma.  Although the veteran's service medical 
records do not reflect an inservice event and there is an 11 
year gap between service discharge and diagnosis, when there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2005); Gilbert v. Derwinski, 1 Vet. App. 
49, 53-54 (1990).  Accordingly, and resolving all doubts in 
favor of the veteran, the Board finds that service connection 
for Meniere's syndrome is warranted.


ORDER

Service connection for Meniere's syndrome is granted.


REMAND

The veteran also claims that he is entitled to an initial 
compensable evaluation for his service-connected peripheral 
vestibular weakness.  

In an August 2004 rating decision, service connection for 
bilateral hearing loss, tinnitus, and vertigo was granted.  
See 38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 6100, 6204, 
6260 (2005).  In the above decision, service connection for 
Meniere's syndrome has been granted.  38 C.F.R. § 4.87, 
Diagnostic Code 6205 (2005).

The VA Schedule for Rating Disabilities requires that 
Meniere's syndrome be evaluated under Diagnostic Code 6205 
for symptoms such as vertigo, hearing loss, and tinnitus, or 
that vertigo as a peripheral vestibular disorder, hearing 
impairment, and tinnitus be separately evaluated under 
Diagnostic Codes 6100, 6204, and 6260, and then combined, 
whichever method results in a higher overall evaluation for 
the veteran.  See 38 C.F.R. § 4.87, Diagnostic Code 6205, 
Note.  An evaluation for Meniere's syndrome may not be 
combined with an evaluation for hearing impairment, tinnitus, 
or vertigo.  See 38 C.F.R. § 4.87, Diagnostic Code 6205, 
Note.  Thus, the issue of the initial evaluation to be 
assigned for the now service-connected Meniere's syndrome 
must be adjudicated by the RO in conjunction with the issue 
of the initial evaluation for peripheral vestibular weakness, 
because these issues are inextricably intertwined.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, Nos. 01-
1917, 02-1506 (U.S. Vet.App. March 3, 
2006). 


2.  The RO must assign an evaluation for 
the veteran's service-connected Meniere's 
syndrome in conjunction with reevaluating 
the veteran's service-connected peripheral 
vestibular weakness.  In making this 
determination, the RO must consider whether 
an evaluation for the veteran's Meniere's 
syndrome under Diagnostic Code 6205 should 
be awarded or whether separate ratings for 
hearing impairment, tinnitus, and 
peripheral vestibular weakness should be 
assigned under Diagnostic Codes 6100, 6204, 
6260.  Any additional development deemed 
necessary in adjudicating this rating claim 
must be completed.

3.  Thereafter, a supplemental statement 
of the case must be issued, and the 
veteran and his representative must be 
afforded an opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, the veteran has the right to submit 
additional evidence and argument on matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


